Case 1:17-mc-00404-GHW Document 26 Filed 01/27/21 Page 1of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI

 

 

 

In re Motion by the United States Securities 15 Mise. ( )

and Exchange Commission for

Nondisclosure Orders FILED UNDER SEAL AND EX PARTE
ORDER

The United States Securities and Exchange Commission (the “Commission”) has
motioned, under 18 U.S.C. § 2705(b), for an order directing MCI Communications Inc, — d/b/a
Verizon — an electronic communications service and/or remote computing service provider, not
to give notice to its customer, subscriber, or any other person, of one or more administrative
subpoenas to be issued to MCI Communications Inc./Verizon in connection with the
Commission’s investigation numbered NY-09547 and titled Trading in the Securities of
Elizabeth Arden.

The Court finds, under 18 U.S.C. § 2705(b), that “there is reason to believe that
notification of the existence of the... subpoena... will result in. . . (3) destruction of or
tampering with evidence; . . . or (5) otherwise seriously jeopardizing an investigation.”

IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that MCI Communications
Inc./Verizon shall not disclose the existence of the motion, this Order, or subpoenas in this
investigation to its subscriber, customer, or any other person, unless and until otherwise
authorized to do so by the Court, except that MCI Communications Inc./Verizon may disclose
the motion, this Order, or subpoenas in this investigation to an attorney for MCI

Communications Inc./Verizon for the purpose of receiving legal advice.

 
Case 1:17-mc-00404-GHW Document 26 Filed 01/27/21 Page 2 of 2

IT IS FURTHER ORDERED that the Commission will provide an update to this Court
within every 180 days from the issuance of this Order concerning the status of the investigation
and the continued justification, if any, for this Order.

IT IS FURTHER ORDERED that the Commission shall notify MCI Communications
Inc,/Verizon within 30 days of the conclusion of the Commission’s investigation described in the

motion, unless such period is extended by the court in accordance with 18 U.S.C. § 2705(b).

After such notification, N MCI Communications Inc/Verizon shall no longer be bound by the

Tne ay agely eng Lowd aw » order aS
ese Cou,

nondisclosure order. J (42

ay SB Sed

4 wm\erd

ordered by the Court.

 

 

Dated: (co | 14 | Lr CoreraQ eoods

 
